DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis et al. (US 10,303,773).
Regarding Claim 1, Curtis et al discloses method of configuring a conversational computing interface (Attention is now directed to FIGS. 5A and 5B which depict a flowchart of a method 500 for rendering information in a graphical user interface (GUI) related to a chatbot) (col. 9, lines 48-51), comprising: maintaining a branching dialogue representing a plurality of multi-turn conversations each including a plurality of turns, wherein a turn indicates one or both of a conversational computing interface action and a conversation event (The GUI 600 shown in FIG. 6 includes nine conversation paths 602-1, 602-2, 602-3, 602-4, 602-5, 602-6, 602-7, 602-8, 602-9 (referred to hereinafter generically as conversation path 602 and collectively as conversation paths 602), and eighteen conservation nodes 604-1, 604-2, 604-3, 604-4, 604-5, 604-6, 604-7, 604-8, 604-9, 604-10, 604-11, 604-12, 604-13, 604-14, 604-15, 604-16, 604-17, 604-18 
Regarding Claim 4, Curtis et al discloses a method, wherein the branching dialogue in the computer-readable format is maintained in a dialogue store data structure including a plurality of nodes, wherein each node representing a descendent turn in a multi-turn conversation includes a pointer indicating a parent node from which that node descends in the dialogue store data structure (Fig. 6) (The GUI 600 shown in FIG. 6 includes nine conversation paths 602-1, 602-2, 602-3, 602-4, 602-5, 602-6, 602-7, 602-8, 602-9 (referred to hereinafter generically as conversation path 602 and collectively as conversation paths 602), and eighteen conservation nodes 604-1, 604-2, 604-3, 604-4, 604-5, 604-6, 604-7, 604-8, 604-9, 604-10, 604-11, 604-12, 604-13, 604-14, 604-15, 604-16, 604-17, 604-18 (referred to hereinafter generically as conversation node 604 and collectively as conversation nodes 604)) (col. 10, lines 24-59).
Regarding Claim 5, Curtis et al discloses a method, wherein each node includes at most one pointer indicating a parent node, such that the plurality of nodes and pointers between nodes define a tree structure (Fig. 6) (tree structure pattern).
Regarding Claim 7, Curtis et al discloses a method, wherein two different nodes of the dialogue store data structure each have a pointer to a shared parent node, wherein the shared parent node corresponds to a last turn in the shared prefix of turns and the two different nodes are constituent elements of two different counterfactual branches (Fig. 6) (At block 550, a determination is made whether a commonality exists between conversation nodes 604 of the conversation path 602 of the chatbot 310-2 and 
Regarding Claim 9, Curtis et al discloses a method, wherein the branching dialogue further includes metadata indicating a sampling frequency with which a corresponding counterfactual branch occurs in a distribution of exemplary multi-turn conversations (At block 520, for each respective conversation path 602 of the chatbot 310-1, a measure related to the number of end users of the chatbot 310-1 that have interacted with each respective conversation node 604 in the respective conversation path 602 is determined) (Col. 10, line 66-col. 11, line 10).
Claim 20 is rejected for the same reason as claim. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. in view of Mazza el al. (US 2019/0182382).
Regarding Claim 6, Curtis et al teaches a method, wherein one or more nodes include a plurality of pointers indicating a corresponding plurality of different parent nodes, such that the plurality of nodes and pointers between nodes define a graph 
Curtis et al fails to teach wherein that the graph structure is specifically a directed acyclic graph structure.
Mazza teaches wherein that the graph structure is specifically a directed acyclic graph structure (The input to this phase is a collection of sample chats in the current topic, and the output is a directed acyclic graph (DAG) that represents the main conversation flows in the topic) (pages 11 and 12, paragraph [0121]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Curtis with the teachings of Mazza to specifically identify that the tree structure displayed by Curtis is using the directed acyclic format since the GUI displays a plurality of conversation paths wherein each conversation paths represents a different conversation between the chatbot 310-1 and an end user.  
Allowable Subject Matter
Claims14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 of the current application teaches similar subject matter as the prior responsive to receiving a command to modify the branching dialogue:  traverse the branching dialogue in the computer-readable format to locate a previously-defined multi-turn conversation, the previously-defined multi-turn conversation represented by the shared prefix of turns and a particular counterfactual branch including descendent turns corresponding to the previously-defined multi-turn conversation; and record a modification to the branching dialogue based on the received instruction and the previously-defined multi-turn conversation” as recited in claim 1.
Claims 15-19 are allowed for being dependent on an allowable base claim.
Claims 2, 3, 8, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the prior art fails to teach “based on a command to modify a turn of a first multi-turn conversation of the plurality of multi-turn conversations, recording a modification to the branching dialogue in the computer-readable format, the modification automatically adding a second, different multi-turn conversation to the branching dialogue in the computer-readable format, the second, different multi-turn conversation including the modified turn” as recited in claim 2, “based on a command to modify a turn of a first multi-turn conversation of the plurality of multi-turn conversations, recording a modification to the branching dialogue in the computer-readable format, the modification editing the first multi-turn conversation, wherein the modification is also automatically propagated to a second, different multi-turn conversation of the plurality of multi-turn conversations based on the shared prefix” as recited in claim 3, “based on a command to modify a previously-defined multi-turn conversation, recording a modification to the branching dialogue in the computer-readable format , the modification automatically adding to the dialogue store data structure a new node having a parent pointer to a parent node in a prefix of turns of the previously-defined multi-turn conversation” as recited in claim 8, “machine-learning training a conversational computing interface with training data sampled from the distribution of exemplary multi-turn conversations based on the sampling frequency” as recited in claim 10, and “wherein the branching dialogue includes a counterfactual branch corresponding to an erroneous outcome and metadata labelling the erroneous outcome” as recited in claim 11.
Cited Art
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bui et al. (US 10,055,403) discloses dialog states, which computers use to internally represent what users have in mind in dialog.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672